Citation Nr: 1119893	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease and spurring of the lumbar spine, previously claimed as a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a low back condition.  The Veteran subsequently moved and her claim is now under the jurisdiction of the Roanoke, Virginia RO.  

The Board remanded the claim for additional development in August 2008 and July 2009.  

The issues of service connection for a urinary system disorder, hip disorder and a foot or ankle disorder, to include pes planus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Degenerative disc disease and spurring of the lumbar spine began as a result of injury incurred while on active service.  


CONCLUSION OF LAW

Degenerative disc disease and spurring of the lumbar spine was incurred during or as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The record clearly demonstrates a current lumbar spine disability.  An August 2006 VA examination report included X-ray results demonstrating lumbosacral disc space narrowing with minimal spurring of the lumbar area and the examiner diagnosed mild degenerative disc disease and spurring of the lumbar spine.  

The Veteran has consistently reported that she tripped and fell during service while running and marching in full gear and hurt her back.  Her service treatment records demonstrate regular treatment and physical therapy for pain, stiffness and spasms in her lower back beginning in August 1998.  A May 1999 treatment record shows that the Veteran complained of right side, lower back pain; which she reported began when she fell at field training exercises.  A February 2000 report of lumbar spine X-ray results revealed a slight narrowing of the L5-S1 joint space and stated that there was no obvious change when compared with an August 1998 examination.  

Therefore, the first two criteria for service connection-a current disability and an in-service injury-have been demonstrated.  The remaining question is whether the current lumbar spine disability is etiologically related to the in-service injury.  

The Board notes that a January 2000 medical board narrative summary indicated that the physical therapy and rehabilitation had improved the Veteran's low back syndrome and that a January 2000 report of medical examination indicated no spine disability or symptoms.  However, the Board notes that the service treatment records demonstrated that the Veteran's low back pain improved and worsened several times during service, depending on her treatment and physical activity.  The Veteran reported recurrent back pain and spasms on the January 2000 report of medical history.  

Moreover, following the medical board examination and separation examination, service treatment records reveal two additional treatments in February 2000 for low back pain.  As noted above, a February 2000 X-ray revealed a slight narrowing of the L5-S1 joint space, consistent with the findings of the X-ray performed after her first reported in-service injury.  Although the medical board decided that the Veteran was unfit for duty based solely on her right knee injury and stated that the low back injury had improved, this finding does not show that the back disability had been cured.  The subsequent complaints and treatment indicate that it had not.  

The Veteran received a VA examination in September 2000, less than three months following discharge, where she reported a history of back pain in service.  The examiner diagnosed chronic muscle ligamentous low back sprain, resolving.  Following this examination, the Veteran continued to report low back symptoms, which she stated began during service and had continued ever since.     

The Veteran received a second VA examination in August 2006, where the examiner provided a negative nexus opinion.  The examiner stated that the service treatment records documented mechanical low back pain that improved with treatment.  Also noted were a work-related accident where the Veteran fell on a wet floor and thereafter reported low back pain, her reports of aggravation of low back symptoms after standing for long hours at work and her weight gain since service.  The examiner concluded that there was "no clear evidence" of continuity of care related to low back pain from May 24, 1999, to May 25, 2006, and therefore, the examiner concluded that the current low back condition did not begin and service and was not the result of a disease, injury or event that occurred during military service.

However, the August 2006 VA opinion was not based on an accurate medical history.  First, as noted above, the service treatment records demonstrated low back symptoms which improved and worsened several times during service and received periodic treatment between 1999 and her discharge from service.  The last evidence in the service treatment records demonstrated recurrent low back pain, even after the symptoms were found to have improved by the medical board and the separation examiner.  Second, the Veteran has reported a continuity of symptomatology and treatment since discharge.  She reported recurrent in-service back pain and was diagnosed with chronic muscle ligamentous low back sprain less than three months after discharge.  She also reported during VA treatment, in August 2003, that she had experienced recurrent back symptoms since service.  This report pre-dates the reported work-related accident.  

The August 2006 VA opinion did not reflect consideration of this evidence and is therefore of limited probative value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008) (the probative value of a medical opinion depends on whether it is based an accurate medical history and provides a rationale based on that history).  

The Veteran received a third VA examination in October 2008, where the examiner focused on whether there was a relationship between the service connection right knee disorder and the current lumbar spine disorder.  However, the report did not contain any etiology opinion, presumably because the examiner did not find a current right knee or lumbar spine disability.  For this reason, the VA examination constitutes non-evidence.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

even if a current disability was not shown on the 2008 examination, the requirement for a current disability is satisfied, because such a disability was shown earlier in the appeal period.  McClain v. Nicholson, 21 Vet App 319 (2007).  For this reason the Board remanded the claim again for a new examination.

The Veteran failed, without explanation, to report for this examination.  Based on current case law; however, the claim can be granted on the basis of the evidence currently of record.  Cf. 38 C.F.R. § 3.655 (2010) (providing that were a claimant fails to report for a necessary examination in connection with an original claim, the claim will be decided on the basis of the evidence of record).

The most probative evidence of record regarding a nexus between the current back disability and service, consists of the contemporaneous evidence of a continuity of symptoms beginning in service.   Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for degenerative disc disease and spurring of the lumbar spine.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection is warranted for degenerative disc disease and spurring of the lumbar spine is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


